Citation Nr: 1505768	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-38 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for left compression neuropathy with left IVDS of all radicular groups (previously characterized as left compression neuropathy), currently rated 20 percent disabling.
 
2.  Entitlement to an increased disability rating for status post right (major) wrist fracture with degenerative changes, currently rated 10 percent disabling.
 
3.  Entitlement to an increased disability rating for status post left (minor) wrist fracture with degenerative changes, currently rated 10 percent disabling.
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1983.

These matters come to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to disability ratings in excess of 10 percent for right and left wrist fractures with degenerative changes, and denied entitlement to a disability rating in excess of 20 percent for left compression neuropathy.  A notice of disagreement was filed in May 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.

These matters were remanded in March 2014 to schedule the Veteran for a Board hearing.  At that time, the Board took jurisdiction of the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In an October 2014 rating decision, the RO determined that service connection was established for left compression neuropathy with left IVDS of all radicular groups, assigning a 20 percent disability rating, effective May 31, 2011, which essentially resulted in a recharacterization of the left compression neuropathy issue and encompasses all radicular symptoms affecting the left upper extremity.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2014; the transcript is of record.

The issues of entitlement to increased ratings for left compression neuropathy with left IVDS of all radicular groups (previously characterized as left compression neuropathy); status post right (major) wrist fracture with degenerative changes; and, status post left (minor) wrist fracture with degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with regard to the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, at the October 2014 Board hearing, the Veteran withdrew his appeal as to the issue of entitlement to a TDIU, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.


ORDER

Entitlement to a TDIU is dismissed.


REMAND

The Veteran's most recent VA examination assessing the severity of his left and right wrist disabilities was in March 2010.  While he underwent a VA examination in September 2014, the examination was conducted to assess the severity of his cervical spine disability, and left IVDS radicular symptoms; the wrists were not examined.

At the Board hearing, the Veteran testified as to the symptoms associated with his wrist disabilities, to include tingling and numbness.  T at 8-9.  He testified that he cannot bend his wrist backwards and he has a difficult time using his hands.  T. at 3.  He also has problems manipulating his wrist during his work and in his personal life.  T. at 4.  

In light of the Veteran's testimony and the fact that the most recent VA examination was conducted almost five years earlier, the Veteran should be afforded a new VA examination to assess the severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Additionally, as the testimony appears to indicate a worsening of symptomatology since the last examination for the left compression neuropathy, another examination should be afforded for that disability as well.  Such examination would also be useful in distinguishing the neurologic symptoms attributable to the wrists disabilities and those caused by the compression neuropathy- such information would better enable the Board to assign accurate ratings for each disability.

In light of these matters being remanded, associate updated VA treatment records dated from February 13, 2014 with the Virtual VA folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder treatment records from the Wilmington VAMC for the period from February 13, 2014.  

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to assess the current severity of his service connected left wrist and right wrist disabilities.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent orthopedic findings should be reported.  

With regard to the wrists, the examiner should identify all disabilities found.  Range of motion testing of the hand and wrist should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  

To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  This should also be estimated for any reported flare-ups.  The examiner should indicate the extent of any left wrist or right wrist incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible the functional impairment due to incoordination, weakened movement, and excess fatigability on use should be assessed in terms of muscle damage from atrophy or disuse resulting from the left wrist or right wrist injury.  The examiner should identify what muscle group is so affected.  If this is not possible, the examiner should so state.  Any favorable or unfavorable ankylosis should be documented.  

3.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA neurological examination with a physician with appropriate expertise to assess the current severity of his left wrist, right wrist, and left compression neuropathy disabilities.  It is imperative that the examiner review the Virtual folder.  All clinical and special test findings should be clearly reported, and pertinent neurological findings should be reported.  

The examiner should identify any neurological findings in the right and left upper extremities and fully describe the extent and severity of those symptoms.  The examiner should attempt to distinguish the neurological symptoms associated with his status post left and right wrist fracture with degenerative changes, and left compression neuropathy with left IVDS of all radicular groups.  

The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  

The examiner should identify any muscular atrophy, to include of the hand, wrist or fingers, and comment on any loss of use of the hand.  Specifically, the examiner should comment on the following:  paralysis of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angle to palm; flexion of wrist weakened; pain with trophic disturbances.  

4.  Thereafter, readjudicate the issues of entitlement to increased ratings for left compression neuropathy with left IVDS of all radicular groups (previously characterized as left compression neuropathy); status post right (major) wrist fracture with degenerative changes; and, status post left (minor) wrist fracture with degenerative changes.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


